Fred J. Castiglia, Esq. Town Attorney, Harrison
You have asked whether a resolution of a town board appointing a person to fill a vacancy on the planning board and designating the appointee chairperson of the board, results in the appointee serving for the balance of the unexpired term as planning board member and chairperson unless removed for cause. Your concern is whether the town board may at will designate a different chairperson.
Under section 271 of the Town Law, a town board is authorized to appoint a planning board of five or seven members and has authority "to remove any member of such planning board for cause and after public hearing". The town board is required to designate a member of the planning board to act as chairperson (id., § 272). However, upon the failure of the town board to make such designation, the planning board is required to elect a chairperson from its own members (ibid.). The section dealing with the designation of the chairperson is silent regarding the procedure for removal.
It is apparent from the above provisions that the designation of a member of the planning board as chairperson is completely separate from appointment to the planning board. A planning board member may only be removed for cause (id., § 271). This provision, however, has no application to the designation of a member of the planning board as chairperson. Unless a term has been designated for an officer or employee of a town, the officer or employee will hold the position at the pleasure of the town board (id., § 24). Since no term has been established for the office of chairperson of a town planning board, it is our view that the designation may be withdrawn at any time at the pleasure of the town board and another member of the planning board may receive the designation. The person removed as chairperson would, however, continue to serve as a member of the planning board unless removed for cause after a hearing as required by law.
We conclude that the "designation" of a member of a town planning board as chairperson may be withdrawn at the pleasure of the town board. The affected member will continue to serve as a member of the town planning board until removed for cause.